DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendments
Claims 1-2, 5, 7, 10, 12-13, 15-17, 19-20, 22-23, 25-26, 35-37 & 40 are amended. Claims 3-4, 6, 8-9, 11, 14, 18, 21, 24, 27-34 & 38-39 are canceled. Claims 1-2, 5, 7, 10, 12-13, 15-17, 19-20, 22-23, 25-26, 35-37 & 40 are currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, 17, 19-20 & 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 7, 17 & 20 recites the broad recitation of a mass ratio, particle size and content, respectively, and the claims also recites preferred values/ranges for said mass ratio, particle size and content which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the broadest recitation is taken under the broadest reasonable interpretation of the claims.
Claim 15 recites in part “The solid-state electrolyte according to claim 14”. However, claim 14 is cancelled. For purposes of examination, the cited passage is read as “the solid-state electrolyte according to claim 13” as this appears to be applicant’s intent.
Claim 19 recites in part “The solid-state electrolyte according to claim 10”. However, claim 10 does not provide antecedent basis for “the inorganic non-ionic conductors” recited in claim 19 which renders claim 19 indefinite. For purposes of examination, the cited passage is read as “The solid-state electrolyte according to claim 17” as this appears to be applicant’s intent.
Claim 35 recites in part “to cause the polymeric fibers” without providing any antecedent basis for “the polymeric fibers” either in claim 35 nor in claim 1 from which claim 35 depends which renders the claim indefinite.  For purposes of examination, the cited passage is read as “to cause polymeric fibers” as this appears to be applicant’s intent.
Claims 36-37 are rejected in view their dependence to claim 35.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 10, 12-13, 15, 16-17, 19-20, 23, 25-26, 35-37 & 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumta (US 2020/0136113 A1).
Regarding claims 1-2, 5, 7, 10, 12-13, 15, 16-17, 19-20, 22-23, 25-26, 35-37 & 40, Kumta teaches an electrochemical device such as a battery comprising a solid-state electrolyte (SSE) having an ionic conductivity under room temperature of 1.3x10-3 S/cm and comprising a membrane film having a thickness of 35 µm and comprising a three-dimensional structure formed by aggregation of polyvinylidene fluoride (PVDF) fibers constituting an organic phase, wherein the film further comprises inorganic non-ionic conducting particles such as silica having a particle size of 7 nm attached to and/or embedded in the surfaces of the fibers and an electrolyte salt such as LiTFSI dissolved in the organic phase; and wherein the content of inorganic particles in the SSE is less than 80 wt% and the mass ratio of the electrolyte salt to the inorganic phase is 1:2 to 1:10 (Fig. 2; [0012]-[0017], [0031]-[0037], [0059]-[0061], [0068] & [0091]). Kumta further teaches a preparation method of the SSE, the method including: (1) obtaining a membrane material by spraying a solution of the polymeric material onto a rotating drum receiving device using an electrostatic spinning technique to cause polymeric material to aggregate and form a three-dimensional structure and then treating three-dimensional structure under pressure to be more dense to obtain an organic phase with a three-dimensionally interconnected interface as the membrane material and (2) immersing the membrane material in a solution of the electrolyte salt ([0037] & [0044])								Kumta is silent as to the organic phase having a specific interfacial area greater than or equal to 1x104 cm2/cm3 (claim 1) and the area specific conductance of the SSE at room temperature being 500 to 2500 mS/cm2 (claim 7).								However, Kumta teaches a SSE having a composition and structure that is substantially identical to the presently claimed SSE as noted above. Furthermore, Kumta’s SSE is produced by the same method as the presently claimed invention as noted above. Accordingly, the presently claimed properties of claims 1 & 7 (i.e a specific interfacial area greater than or equal to 1x104 cm2/cm3 in the organic phase and the area specific conductance of the SSE at room temperature being 500 to 2500 mS/cm2)  to be inherently present within the SSE of Kumta. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN101805454A, as cited in the IDS mailed on 08/11/2020, teaches a SSE comprising a membrane material and electrolyte salts, wherein the membrane material comprises an organic phase formed of a polymeric material such as PVDF and the organic phase comprises a three-dimensionally interconnected interface with the electrolyte salt dissolved in the organic phase.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727